DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al (US 2014/0134487) in view of IWAMA et al (US 2016/0163454) in further view of HASEGAWA (US 2010/0195272).
Regarding claim 1, Itaya teaches a high capacitance capacitor (Fig. 1(b)) having: a housing (Fig. 1(b), 11), a first plurality of first electrodes (Fig. 1(b), 21a), a second plurality of second electrodes (Fig. 1(b), 31a), a separator (Fig. 1(b), 42) between each pair of a first and a second electrode (Fig. 1(b)), and an electrolytic liquid (Fig. 1(b), 18) between electrodes and in the separator ([0067]), wherein: the first plurality of first electrodes are at least substantially parallel plate-shaped conductors each attached (Fig. 1(a-b)), along an edge thereof, to a first terminal (Fig. 1(b), 23a), each first electrode extending a predetermined first distance (Fig. 1(b), 21a to 23a), along a first predetermined direction (Fig. 1(b), left 
However, Itaya fails to teach that each of the first electrodes are attached directly to the first terminal, that each of the second electrodes are attached directly to the second terminal, that each of the first electrodes is connected to the first terminal over a distance exceeding the first distance, and each of the second electrodes is connected to the second terminal over a distance exceeding the second distance.
IWAMA teaches that each of the first electrodes (Fig. 5, 7) is connected to the first terminal (Fig. 5, 5) over a distance (Fig. 5, W1) exceeding the first distance (Fig. 5, L1; [0052]), each of the second electrodes (Fig. 4, 9) is connected to the second terminal (Fig. 4, 6) over a distance (Fig. 4, W1) exceeding the second distance (Fig. 4, L1; [0052]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of IWAMA to the invention of Itaya, in order to suppress the occurrence of cracks while ensuring desired capacitance (IWAMA [0006]).
HASEGAWA teaches that each of the first and second electrodes (Fig. 2, 14/24) are directly attached to the first and second terminals (Fig. 2, 40/50).

Regarding claim 2, Itaya, as modified by IWAMA and HASEGAW, further teaches that the first and second terminals form two opposite outer surfaces of the housing (Fig. 1(b), 23a and 33a are on opposite sides).  
Regarding claim 3, Itaya, as modified by IWAMA and HASEGAW, further teaches that the first and second terminals each have an area (IWAMA Fig. 4-5, total With of C1, top to bottom) that overlaps, when projected to a plane parallel to the terminal, with at least 50% of the edges of the electrodes at which the electrodes are connected to said terminal (IWAMA Fig. 4-5, at least half of 5/6 are covered by 7/9).  
Regarding claim 4, Itaya, as modified by IWAMA and HASEGAW, further teaches that the first and second terminals each have an area, which does not exceed, when projected to a plane parallel to the terminal, the area between the edges of the two outermost electrodes at which the electrodes are connected to the inner side of the terminal (Fig. 1(B), plane of 23a/33a is located entirely between all electrodes in up down direction).  
Regarding claim 5, Itaya, as modified by IWAMA and HASEGAW, further teaches that the electrodes are planar (Fig. 1(b)).  
Regarding claim 6, Itaya, as modified by IWAMA and HASEGAW, further teaches that each of the first electrodes are connected to the first terminal over a distance exceeding 1.5 times the first distance (Fig. 5, W1 is at least 1.5 x L1) and each of the second electrodes are connected to the second terminal over a distance exceeding 1.5 times the second distance (Fig. 4, W1 is at least 1.5 x L1).  
Regarding claim 7, Itaya, as modified by IWAMA and HASEGAW, further teaches that each of the first electrodes are connected to the first terminal over a distance exceeding 2 times the first distance (Fig. 5, W1 is at least 2 x L1) and each of the second electrodes are connected to the second terminal over a distance exceeding 2 times the second distance (Fig. 4, W1 is at least 2 x L1).  
Regarding claim 8, Itaya, as modified by IWAMA and HASEGAW, further teaches that at least one electrode comprises a base layer and a coating on two opposite sides of the base layer (Fig. 1(b), middle 31a has 2 31bs on each side).  
Regarding claim 10, Itaya, as modified by IWAMA and HASEGAW, further teaches that the base layer comprises an electrically conducting material ([0046]).  
Regarding claim 11, Itaya, as modified by IWAMA and HASEGAW, further teaches that the coating comprises carbon ([0010]).  
Regarding claim 12, Itaya, as modified by IWAMA and HASEGAW, further teaches that the base layer comprises aluminium ([0010]).  
Regarding claim 13, Itaya, as modified by IWAMA and HASEGAW, further teaches that the electrolytic liquid comprises 1-Ethyl-3-methylimidazolium bis (trifluoromethylsulfonyl)imide (C8H11 F6N304S2) ([0146]).  
Regarding claim 14, Itaya, as modified by IWAMA and HASEGAW, further teaches that the separator comprises PTFE comprising pores allowing the electrolytic fluid pass there-into ([0136]).  
Regarding claim 15, Itaya, as modified by IWAMA and HASEGAW A, fail to teach that the first and second terminals each have an area that overlaps, when projected to a plane parallel to the terminal, with at least 90% of the edges of the electrodes at which the electrodes are connected to said terminal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first and second terminals each have an area that overlaps, when projected In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al (US 2014/0134487) in view of IWAMA et al (US 2016/0163454) in further view of HASEGAWA (US 2010/0195272) and HIRALAL et al (US 2013/0224551).
Regarding claim 9, Itaya, as modified by IWAMA and HASEGAW, fail to teach that the coating comprises nanotubes.
HIRALAL teaches that the coating on an electrode base comprises nanotubes ([0085]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HIRALAL to the invention of Itaya, in order to allow for the electrode to have high levels of flexibility and stretch ability (HIRALAL [0085]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848